Van Brunt, P. J. (concurring):
I concur in the result of the opinion of the court. The execution of the agreement by the Farmers’ Loan and Trust Company was limited, and the affixing of its corporate' seal, the subscription by its president and the attestation by its secretary were simply for the purpose of signifying its acceptance of the trust created by the agreement. If, therefore, there Was any violation of the terms of the trust by the Farmers’ Loan and Trust Company, it was simply a breach of duty as trustee.
Judgment affirmed, with costs.